Title: From Thomas Jefferson to Andrew Ramsay, 2 July 1787
From: Jefferson, Thomas
To: Ramsay, Andrew



Sir
Paris July 2. 1787.

I have just recieved, in a letter from Mrs. Adams, the pleasing information of the safe arrival of my daughter in London; and by  the same letter and others accompanying it, that it is to you I am indebted for the care of her. Her distress at parting with you is a proof how good you have been to her. I pray you to accept my sincere thanks for your attentions to her, and assurances that I should be happy at any time to be useful to you. The letters from Virginia flatter me with the hope of your coming to Paris. It would give me great pleasure to have an opportunity of expressing to you in person my sense of the obligations you have laid me under. Nobody sais a word to me about the expences of her passage and of her maid, whether paid in Virginia, or to be now paid, or what they were? May I ask the favor of you Sir to inform me. If they are unpaid your bill on me for them shall be paid on sight. Mr. Lewis Teissier, banker in Lombard street was so kind as to take my bills while in London the last year, and perhaps he will pay yours on me on shewing him this letter. But if you meet with any difficulty, as you will probably make some stay in London, and will be so good as to inform me of the sum by post, and by the return of the same post I will send you a bill. In the case of drawing on me, as I do not know your handwriting, and this letter might get into bad hands, I will beg the favor of you to write me a letter of advice attested by Mr. Adams. I have the honor to be with
